UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-35074 (Summit Hotel Properties, Inc.) Commission File Number:001-54273 (Summit Hotel OP, LP) SUMMIT HOTEL PROPERTIES, INC. SUMMIT HOTEL OP, LP (Exact name of registrant as specified in its charter) Maryland (Summit Hotel Properties, Inc.) 27-2962512 (Summit Hotel Properties, Inc.) Delaware (Summit Hotel OP, LP) 27-0617340 (Summit Hotel OP, LP) (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12600 Hill Country Boulevard, Suite R-100 Austin, TX78738 (Address of principal executive offices, including zip code) (512) 538-2315 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Summit Hotel Properties, Inc. Title of each class Name of each exchange on which registered Common Stock, $0.01 par value per share 9.25% Series A Cumulative Redeemable Preferred Stock, par value $0.01 per share New York Stock Exchange New York Stock Exchange 7.875% Series B Cumulative Redeemable Preferred Stock, par value $0.01 per share New York Stock Exchange Summit Hotel OP, LP Title of each class Name of each exchange on which registered None Not applicable Securities registered pursuant to Section 12(g) of the Act: Summit Hotel Properties, Inc.:None Summit Hotel OP, LP: Units of partnership interest designated as “Common Units” Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Summit Hotel Properties, Inc. [ ] Yes[x] No Summit Hotel OP, LP [ ] Yes[x]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Summit Hotel Properties, Inc. [ ] Yes[x] No Summit Hotel OP, LP [ ] Yes[x]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Summit Hotel Properties, Inc. [x] Yes[ ] No Summit Hotel OP, LP [x] Yes[ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Summit Hotel Properties, Inc. [x] Yes[ ] No Summit Hotel OP, LP [x] Yes[ ]No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Summit Hotel Properties, Inc. [ ] Summit Hotel OP, LP [x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. Summit Hotel Properties, Inc. Large accelerated filer[ ] Accelerated filer[x] Non-accelerated filer [ ] Smaller reporting company[ ] Summit Hotel OP, LP Large accelerated filer[ ] Accelerated filer[x] Non-accelerated filer [ ] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Summit Hotel Properties, Inc. [ ] Yes[x] No Summit Hotel OP, LP [ ] Yes[x]No The aggregate market value of the 30,751,921 common shares of Summit Hotel Properties, Inc. held by non-affiliates was $257,393,579 based on the closing sale price on the New York Stock Exchange for such common stock as of June 29, 2012. There is no trading market for the securities of Summit Hotel OP, LP and thus an aggregate market value is not calculable. As of February 22, 2013, the number of outstanding shares of common stock of Summit Hotel Properties, Inc. was 65,384,321 and the number of outstanding units of partnership interest in Summit Hotel OP, LP designated as Common Units was 3,251,706, excluding65,384,321 Common Units held by Summit Hotel Properties, Inc. and its wholly owned subsidiary which is the general partner of Summit Hotel OP, LP. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for its 2013 Annual Meeting of Stockholders, to be filed with the Securities and Exchange Commission not later than 120 days after the end of the fiscal year pursuant to Regulation 14A, are incorporated herein by reference into Part III, Items 10, 11, 12, 13 and 14. EXPLANATORY NOTE This report combines the Annual Reports on Form 10-K for the year ended December31, 2012 of Summit Hotel Properties, Inc., a Maryland corporation, and Summit Hotel OP, LP, a Delaware limited partnership. Unless stated otherwise or the context otherwise requires, references in this report to: ● “Summit REIT” mean Summit Hotel Properties, Inc., a Maryland corporation; ● “Summit OP” or “our operating partnership” mean Summit Hotel OP, LP, a Delaware limited partnership, our operating partnership, and its consolidated subsidiaries; and ● “we,” “our,” “us,” “our company” or “the company” mean Summit REIT, Summit OP and their consolidated subsidiaries taken together as one company. When this report discusses or refers to activities occurring prior to February14, 2011, the date on which our operations commenced, these references refer to our predecessor. Summit REIT is the sole member of Summit Hotel GP, LLC, a Delaware limited liability company, which is the sole general partner (the “General Partner”) of Summit OP.Effective as of February 14, 2011, our predecessor merged with and into Summit OP, with the former members of our predecessor exchanging their membership interests in our predecessor for common units of partnership interest of Summit OP (“Common Units”) and Summit OP succeeding to the business and assets of our predecessor. Also on February 14, 2011, Summit REIT completed its initial public offering (“IPO”) and a concurrent private placement of its common stock and contributed the net proceeds of the IPO and concurrent private placement to Summit OP in exchange for Common Units. On October 28, 2011, Summit REIT completed a follow-on public offering of 2,000,000 shares of its 9.25% Series A cumulative redeemable preferred stock (“Series A Preferred Stock”).On December 11, 2012, Summit REIT completed a public offering of 3,000,000 shares of its 7.875% Series B cumulative redeemable preferred stock (“Series B Preferred Stock,” the Series B Preferred Stock and Series A Preferred Stock collectively referred to as “Preferred Stock”).As of December 31, 2012, Summit REIT owned approximately 90% of the issued and outstanding Common Units, including the sole general partnership interest held by the General Partner.The remaining Common Units in Summit OP are owned by third parties.As of December 31, 2012, Summit REIT owned all of the issued and outstanding 9.25% Series A Cumulative Redeemable Preferred Units of Summit OP (“Series A Preferred Units”) and all of the issued and outstanding 7.875% Series B Cumulative Redeemable Preferred Units of Summit OP (“Series B Preferred Units,” the Series B Preferred Units and Series A Preferred Units collectively referred to as “Preferred Units”).As the sole member of the General Partner, Summit REIT has exclusive control of Summit OP’s day-to-day management. We believe combining the Annual Reports on Form 10-K of Summit REIT and Summit OP into this single report provides the following benefits: ● it enhances investors’ understanding of Summit REIT and Summit OP by enabling investors to view the business as a whole in the same manner as management views and operates the business; ● it eliminates duplicative disclosure and provides a more streamlined and readable presentation since a substantial portion of the disclosure applies to both Summit REIT and Summit OP; and ● it creates time and cost efficiencies for both companies through the preparation of one combined report instead of two separate reports. We believe it is important to understand the few differences between Summit REIT and Summit OP in the context of how Summit REIT and Summit OP operate as a consolidated company.Summit REIT has elected to be taxed as a real estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as amended (the “Code”), commencing with its short taxable year ended December31, 2011. As of December 31, 2012, Summit REIT’s only material assets were its ownership of Common Units and Preferred Units of Summit OP and its ownership of the membership interests in the General Partner.As a result, Summit REIT does not conduct business itself, other than controlling, through the General Partner, Summit OP, raising capital through issuances of equity securities from time to time and guaranteeing certain debt of Summit OP and its subsidiaries.Summit OP and its subsidiaries hold all the assets of the consolidated company.Except for net proceeds from securities issuances by Summit REIT, which are contributed to Summit OP in exchange for partnership units of Summit OP, Summit OP and its subsidiaries generate capital from the operation of our business and through borrowings and the issuance of partnership units of Summit OP. Stockholders’ equity, partners’ capital and noncontrolling interests are the main areas of difference between the consolidated financial statements of Summit REIT and those of Summit OP.As of December 31, 2012, Summit OP’s capital interests include Common Units, representing general and limited partnership interests, and Series A Preferred Units and Series B Preferred Units, both representing limited partnership interests.The Common Units owned by limited partners other than Summit REIT and its subsidiaries are accounted for in partners’ capital in Summit OP’s consolidated financial statements and (within stockholders’ equity) as noncontrolling interests in Summit REIT’s consolidated financial statements. In order to highlight the differences between Summit REIT and Summit OP, there are sections in this report that separately discuss Summit REIT and Summit OP, including separate financial statements and certain notes thereto and separate Exhibit 31 and Exhibit 32 certifications.In the sections that combine disclosure for Summit REIT and Summit OP (i.e., where the disclosure refers to the consolidated company), this report refers to actions or holdings as our actions or holdings and, unless otherwise indicated, means the actions or holdings of Summit REIT and Summit OP and their respective subsidiaries, as one consolidated company. As the sole member of the General Partner, Summit REIT consolidates Summit OP for financial reporting purposes, and Summit REIT does not have assets other than its investment in the General Partner and Summit OP.Therefore, while stockholders’ equity and partners’ capital differ as discussed above, the assets and liabilities of Summit REIT and Summit OP are the same on their respective financial statements. Finally, we refer to a number of other entities and events in this report as follows.Unless the context otherwise requires or indicates, references to: ● “the LLC” refer to Summit Hotel Properties, LLC and references to “our predecessor” include the LLC and its consolidated subsidiaries; ● “our TRSs” refer to Summit Hotel TRS, Inc., a Delaware corporation, and Summit Hotel TRS II, Inc., a Delaware corporation, and any other taxable REIT subsidiaries (“TRSs”) that we may form in the future; ● “our TRS lessees” refer to the wholly owned subsidiaries of our TRSs that lease our hotels from Summit OP or subsidiaries of Summit OP; ● “The Summit Group” refer to The Summit Group, Inc., our predecessor’s hotel management company, Company Manager and former Class C Member, which was wholly owned by our Executive Chairman, Kerry W. Boekelheide; ● “the Merger” refer to the merger on February 14, 2011 of our predecessor with and into our operating partnership with our operating partnership as the surviving entity and succeeding to the business and ownership of the 65 hotels owned by our predecessor; and ● “formation transactions” refer to the Merger and resulting conversion of the outstanding membership interests in our predecessor into, and cancellation in exchange for, Common Units, our predecessor’s members admission as limited partners of our operating partnership, the contribution of the Class B membership interest in Summit Group of Scottsdale, Arizona, LLC (“Summit of Scottsdale”) which owns two hotels in Scottsdale, Arizona, by The Summit Group to our operating partnership, and the contribution by an unaffiliated third-party investor of its Class C membership interest in Summit of Scottsdale to our operating partnership. ANNUAL REPORT ON FORM 10-K FISCAL YEAR ENDED DECEMBER 31, 2012 SUMMIT HOTEL PROPERTIES, INC. SUMMIT HOTEL OP, LP TABLE OF CONTENTS Page CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS 1 PART I Item 1. Business. 2 Item 1A. Risk Factors. 7 Item 1B. Unresolved Staff Comments. 26 Item 2.
